Title: To Thomas Jefferson from George Rogers Clark, 23 September 1779
From: Clark, George Rogers
To: Jefferson, Thomas



Dr Sir
Louisville Sepr. 23d 1779

I am happy to find that your Sentiments Respecting a fortification at or near the Mouth of Ohio is so agreable to the Ideas of Every Man of any Judgment in this Department. It is the Spot that ought to be strongly Fortified and all other garisons in the Western Cuntrey dependent on it if the ground would admit of it but the Misfortune is there is not a Acre of Ground nearer the point than four Miles up the Ohio but what is often Ten Feet under water. About twelve Miles below the point their is a beautifull Situation as if by nature designed for a fortification (by every observation that has been taken lays a Quarter of a degree within the State of Virginia). Its Ellevation is Such that a Small Expence would Render it very Strong and of greater advantage than one four Miles up the Ohio. In Case you have one built a few years will prove the propriety of it. It would Amedeately become the key of the whole Trade of the Western Cuntrey and well situated for the Indian department in general. Besides Many Salutary effects it would Render during the War by Awing our Enemies the Chicasaws and the English posts on the Mississippie, the Strength of the Garison ought not to be less than two Hundred men after built, A Hundred Families that might Easily be got to Settle in a Town would be of great advantage in promoting the place. I am Sensible that the Spaniards would be fond to Settle a post of Correspondence opposite to it if the Ground would admit but the Cuntrey on their  Side is so subject to Inundation that its Impossible. For the want of such a post I find it absolutely nessesary to Station an armed Boat at the Point So as to Command the Navigation of Both Rivers to defend our Trading Boats and Stop the great Concourse of Torys and deserters that pass down the River to our Enimies.
The Illinois under its present Circumstances is by no means able to Supply the Troops that you Expect in this department with provitions. As the Crops at St. Vincenes was so Exceedingly bad that upwards of Five Hundred Souls will have to depend on their neighbours for Bread. I Should be exceedingly glad that you would Commission Some person to furnish the Troops in this Quarter with provitions as the greatest part must Come from the Frontiers for the Ensuing year as I cant depend on the Illinois for greater supplys than will be Sufficient for two Hundred and fifty Men. Their is an Easy Conveyance down the Tennessee River and provitions more plenty on holston than the Neighborhood of Pittsburgh. Col. Jno. Campbell who promises to deliver this letter to your Excellency I believe would undertake the task at a moderate Sallery and a Gentleman of undoubted Veracity. But pray Sr. order as much provition down as will Serve the Troops you Intend Sending out at least Six months.
I am Sr. with the Greatest Respect your Hb Servt,

G R Clark


N.B. By my Letters of the 24th of August youl be made acquainted with my late disappointment in my Intended excurtion up the Ouabash. I have now a detachment of about two Hundred and fifty of French Volunteers Indians and a few Regulars on their March to attack a British Post at St. Josephs near Lake Mechigan Commanded by a Lieutenant and party where their is very Considerable Stores deposited for the purpose of Imploying Savages. The party is Commanded by Captn. James Shelby. Their is no doubt of his success as their Rout is such that their is but little probability of the Enemies being apprised of them untill its too late. His orders is to demolish the Fortification and Return with the Stores &c.
I am with Respect
G R C

